DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of International Application PCT/KR2018/004997, filed April 30, 2018, which claims priority under 35 USC 119(a)-(d) from Korean Application KR10-2018-0049305 and KR10-2017-0056115, filed April 27, 2018 and May 2, 2017, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted January 30, 2020 and March 16, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Status of Claims
Currently, claims 1-9 are pending in the instant application. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/015646 (“the ‘646 publication”).

The ‘646 publication discloses tablets comprising sorafenib tosylate.  The tablets in example 1 are prepared by mixing 400 mg of sorafenib tosylate with 200 mg of amino methacrylate copolymer solution, then spray-drying to form nanoparticles, followed by mixing 600 mg of drug nanoparticles with 90 mg of methacrylic acid copolymer, polyethylene oxide, microcrystalline cellulose 400 mg and glycerol monostearate 20 mg, and then compressed into a tablet (paragraph [0035]).  The tablets in example 2 are prepared by mixing 200 mg of sorafenib tosylate with 100 mg of amino methacrylate copolymer and 10 mg of chelating agent in 0.01N HCl, then spray-drying to form nanoparticles, followed by mixing 400 mg of drug nanoparticles with 200 mg of uncoated drug particles, 90 mg of methacrylic acid copolymer, 50 mg of polyethylene oxide, 400 mg of microcrystalline cellulose and 20 mg of glycerol monosterate, and then compressed into a tablet (paragraph [0036]). Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.  

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0224060 (“the ‘060 publication”).

The ‘060 publication discloses tablets manufactured by coaring sorafenib tosylate with Eudragit E, which is an amino methacrylate copolymer (paragraph [0042]).  In addition, the prior art indicates that a drug is coated with amino methacrylate corresponding to Eudragit E so as to obtain a table having a gastric retentive property corresponding to improved bioavailability and water solubility (paragraph [0008]).  With respect to claim 5, the prior art indicates that a Eudragit aqueous solution is dried so as to be prepared into particles (paragraph [0042]), where sorafenib tosylate is used to prepare the tablet as required by instant claims 7 and 8 (paragraph [0042]).  As required by instant claim 9, the ‘060 publication discloses a method of spraying Eudragit E aqueous solution, drying the resulting solution, and compressing the product to make tablets (paragraph [0042]).  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent Application No. 16/760,302. 
Note that the rejection is provisional in nature since the conflicting claims have not, in fact, been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite an oral solid formulation comprising comprising an active ingredient and a water-soluble or gastric-soluble polymer.  Polymethacrylate copolymer is explicitly recited in claim 10.  Further, examples supporting the claimed genus anticipate the instantly claimed formulation (see exambples 14 and 15).  The examples are drawn to sorafenib tosylate and Eudragit E 100 as the polymethacrylate copolymer, which anticipates the instant claims.  With respect to claim 4, for example, the weight average molecular weight of Eudragit is 47,000 g/mole.  Since the conflicting claims overlap with the compounds/compositions of the instant claims (notably where ring A forms a phenyl ring), with dependent claims in the conflicting application reciting anticipatory compounds, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699